Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I – claims 23-35 in the reply filed on 12/11/20 is acknowledged.
Claims 36-42 are withdrawn. 

Specification
3.	The use of the term PVP40 and Tween-100 on page 10, Protran BA83 and Opitran BA-SA83 on page 11; Tween-20, Tween-100, PVP-40, and Silwet on page 22; Tween, Tween-80, Triton X-100, and NP40 on page 23 which are all a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following each term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
4.	Claims 36-42 are objected to because of the following informalities:  Claims 36-42 are directed to non-elected claims but their status identifier is incorrect. Claims 36-42 should be indicated as “withdrawn” and not “previously presented”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 23 is vague because line 10 appears to be reciting a sample as part of the claimed device. If a sample is part of the device, then it is not clear as to how the device can assay a sample that is applied to the device. Perhaps, line 10 should read as if the conjugate pad is for receiving a sample? 
Claim 32 is vague because it appears to recite trademark compounds PVP40 and Tween-100. The composition of trademark compounds are subject to change but their names may stay the same so their actual composition is not clear. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


8.	Claims 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of copending Application No. 16/920,956 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 32 recites a method that uses a device with the same limitations as the instant device. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending ‘956 claims: 
32.	A method of concurrently detecting a plurality of analyte with a single signal, the method comprising: 
i)	contacting a device for detecting a plurality of analytes with a single signal with one or more samples comprising a plurality of analytes, 
wherein the device comprises: 
	a housing comprising: 
an inlet opening in fluid contact with a conjugate pad; 
		a force member; 
		a slidable locking member contacting the force member; 
		an attachment member contacting the force member; 
		a sliding button contacting the attachment member; and 
	a detection membrane system comprising the conjugate pad, a test membrane, and an absorbent member, 
at least a portion of the conjugate pad, test membrane, and absorbent 
member are substantially parallel to each other, 
the force member contacts the detection membrane system and is capable of applying pressure substantially perpendicular to the detection membrane system, 
the sliding button moves the slidable locking member, 
the conjugate pad comprises a signal detection unit comprising a third capture reagent; 
the test membrane comprises a first capture reagent affixed to the test membrane; 
wherein the one or more samples comprises a first analyte of interest, a second analyte of interest, and a bridge unit comprising a second capture reagent; 
wherein the first analyte of interest comprises a first interaction unit that binds to the first capture reagent and a second interaction unit that binds to the bridge unit, and the second analyte of interest comprises a first interaction unit that binds to the bridge unit and a second interaction unit; 
wherein the signal detection unit comprising the third capture reagent binds to the second analyte, to the second analyte’s first interaction unit or second interaction unit, to a component of the first and second analyte complex, or to a component of the bridge unit that that is only present when the complex contains the first and second analytes; and 
	ii) detecting the presence or absence of the signal detection unit which indicates the presence or absence of the first analyte of interest and second analyte of interest concurrently. 

9.	Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,823,240. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘240 recites a method that uses a device with the same limitations as the instant device.
Patent ‘240 claims: 
10.	A method of concurrently detecting a plurality of analytes with a single signal, the method comprising: 
i) contacting a device for detecting a plurality of analytes with a single signal with one or more sample comprising a plurality of analytes, 
wherein the device comprises: 
	a housing comprising: 
		an inlet opening in fluid contact with a conjugate pad; 
		a force member; 
		a slidable locking member contacting the force member; 
		an attachment member contacting the force member; 
		a sliding button contacting the attachment member; and 
	a detection membrane system comprising the conjugate pad, a test membrane, and an absorbent member, 
	at least a portion of the conjugate pad, test membrane, and absorbent member are substantially parallel to each other, 
	the force member contacts the detection membrane system and is capable of applying pressure substantially perpendicular to the detection membrane system, 
	the sliding button moves the slidable locking member, 
	the conjugate pad comprises a signal detection unit comprising a third capture reagent; 
	the test membrane comprises a first capture reagent affixed to the test membrane; 
	wherein one or more samples comprises a first analyte of interest, a second analyte of interest, and a bridge unit comprising a second capture reagent, 
	wherein the first analyte of interest comprises a first interaction unit that binds to the first capture reagent and a second interaction unit that binds to the bridge unit, and the second analyte of interest comprises a first interaction unit that binds the bridge unit and a second interaction unit; 
	wherein the signal detection unit comprising the third capture reagent binds to the second analyte, to the second analyte’s first interaction unit or second interaction unit, to a component of the first and second analyte complex, or to a component of the bridge unit that that is only present when the complex contains the first and second analytes; and 
ii) detecting the presence or absence of the signal detection unit which indicates the presence or absence of the first analyte of interest and second analyte of interest concurrently. 

10.	Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,816,984. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘984 recites a method that uses a device with the same limitations as the instant device.
Patent ‘984 claims: 
1.	A method of detecting a target molecule, the method comprising: 
contacting a sample with a device, the device comprising a housing, the housing comprising a first housing member, a second housing member, and an inlet opening, 
wherein the housing further comprises: a membrane detection system, wherein the membrane detection system comprises: a conjugate pad comprising a first capture reagent; a permeable membrane; a test membrane comprising a second capture reagent; and two absorbent members; 
a force member that applies pressure substantially perpendicular to the membrane detection system, wherein the vertical axis of the force member is substantially perpendicular to the membrane detection system; 
a slidable locking member contacting the force member; 
an attachment member in contact with the slidable locking member; and 
a sliding button attached to the slidable locking member, 
wherein the conjugate pad, the permeable membrane, the test membrane; and the two absorbent members are substantially parallel to each other and the inlet opening, 
wherein the inlet opening is in fluid contact with the membrane detection system, 
wherein the slidable locking member moves the conjugate pad when the slidable locking member is moved, and 
wherein the conjugate pad is operably connected to the slidable locking member and the conjugate pad is moved by moving the slidable locking member, 
wherein the sample contacted with the membrane detection system flows vertically from the conjugate pad to the test membrane; 
moving the conjugate pad after a portion of the sample has contacted and flowed through the conjugate pad, thereby exposing at least a portion of the test membrane for detection; and 
identifying a positive or negative reaction for the target molecule. 
2.	The method of claim 1, wherein the force member is in contact with one of the two absorbent members. 
3.	The method of claim 1, wherein the attachment member contacts the conjugate pad. 
4.	The method of claim 1, wherein the membrane detection system is compressed by the force member. 
5.	The method of claim 1, wherein the attachment member is a flexible attachment member. 
6.	The method of claim 1, wherein the first capture reagent binds to a polynucleotide, a peptide, a protein, a saccharide, or a carbohydrate. 
7.	The method of claim 1, wherein the first capture reagent binds to a pathogen protein or a pathogen polynucleotide. 
8.	The method of claim 1, wherein the first capture reagent is an antibody. 
9.	The method of claim 1, wherein the first capture reagent further comprises colloidal gold, a fluorescent molecule, a radioactive tag, an infrared molecule, or a chemiluminescent substrate. 
10.	The method of claim 1, wherein the pathogen of the pathogen protein or the pathogen polynucleotide is a E. coli, Campylobacter, Listeria, or Salmonella protein or polynucleotide. 
11.	A kit for performing the method of claim 1, wherein the kit comprises the device and one or more of a positive control, a negative control, or an instruction booklet for performing the method. 

11.	Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,347,938. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘938 recites a method that uses a device with the same limitations as the instant device.
Patent ‘938 claims: 
18.	A method of concurrently detecting a plurality of analytes in a test sample with a single signal, the method comprising: 
i) contacting a device for detecting a plurality of analytes with a single signal with one or more test samples comprising a plurality of analytes, 
wherein the device comprises: 
a housing comprising: 
a force member; 
a slidable locking member contacting the force member; 
an attachment member contacting the force member; 
a sliding button contacting the attachment member; 
a detection membrane system comprising a conjugate pad, a test membrane, and an absorbent member; and 
an inlet opening in fluid contact with the conjugate pad of the detection membrane system, at least a portion of the conjugate pad, test membrane, and absorbent member are substantially parallel to each other, 
the force member contacts the detection membrane system and is capable of applying pressure substantially perpendicular to the detection membrane system, 
the sliding button moves the slidable locking member, 
the conjugate pad comprises a signal detection unit comprising a third capture reagent; 
the test membrane comprises a first capture reagent affixed to the test membrane; 
wherein the one or more samples comprises a first analyte of interest, a second analyte of interest, and a bridge unit comprising a second capture reagent, wherein the first analyte of interest comprises a first interaction unit that binds to the first capture reagent and a second interaction unit that binds to the bridge unit, and the second analyte of interest comprises a first interaction unit that binds the bridge unit and a second interaction unit; 
wherein the signal detection unit comprising the third capture reagent binds to the second analyte, to the second analyte's first interaction unit or second interaction unit, to a component of the first and second analyte complex, or to a component of the bridge unit that that is only present when the complex contains the first and second analytes; and 
ii) detecting the presence or absence of the signal detection's single signal unit which indicates the presence or absence of the first analyte of interest and second analyte of interest concurrently with a single signal, wherein the single signal is detected only when the first analyte of interest, the second analyte of interest, and the bridge unit form a bridging complex and the signal detection unit binds to the bridging complex.
 
12.	Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,341,624. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘624 claims a device with essentially the same limitations as the instant invention. 
Patent ‘624 claims: 
1.	A device comprising a housing, the housing comprising a first housing member, a second housing member, and inlet opening, 
wherein the housing further comprises: 
a membrane detection system, wherein the membrane detection system comprises: a conjugate pad; a permeable membrane; a test membrane; and two absorbent members; 
a force member configured to apply pressure substantially perpendicular to the membrane detection system, wherein the vertical axis of the force member is substantially perpendicular to the membrane detection system; 
a slidable locking member contacting the force member; 
an attachment member in contact with the locking member; and 
a sliding button attached to the slidable locking member, 
wherein the conjugate pad, the permeable membrane, the test membrane; and the two absorbent members are substantially parallel to each other and the inlet opening, 
wherein the inlet opening is in fluid contact with the membrane detection system, 
wherein the slidable locking member is configured to move the conjugate pad when the slidable locking member is moved. 
2.	The device of claim 1, wherein the force member is in contact with one of the two absorbent members. 
3.	The device of claim 1, wherein the attachment member contacts the conjugate pad. 
4.	The device of claim 1, wherein the membrane detection system is compressed by the force member. 
5.	The device of claim 1, wherein the attachment member is a flexible attachment member. 
6.	The device of claim 1, wherein the conjugate pad comprises a first capture reagent. 
7.	The device of claim 6, wherein the first capture reagent binds to a polynucleotide, a peptide, a protein, a saccharide, or a carbohydrate. 
8.	The device of claim 6, wherein the first capture reagent binds to a pathogen protein or a pathogen polynucleotide. 
9.	The device of claim 8, wherein the pathogen of the pathogen protein or the pathogen polynucleotide is E. coli, Campylobacter, Listeria, or Salmonella. 
10.	The device of claim 6, wherein the first capture reagent is an antibody. 
11.	The device of claim 6, wherein the first capture reagent further comprises colloidal gold, a fluorescent molecule, a radioactive tag, an infrared molecule, or a chemiluminescent substrate. 
12.	The device of claim 1, wherein the test membrane comprises a second capture reagent. 
13.	A kit comprising the device of claim 1 and one or more of a positive control, a negative control, an instruction booklet, a buffer container, or a sample collector.

13.	Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,476,082. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘082 claims a device with essentially the same limitations as the instant invention. 
Patent ‘082 claims: 
1.	A device for detecting a target molecule comprising: 
a housing comprising: 
a conjugate pad and a test membrane, wherein at least a portion of the conjugate pad and the test membrane are substantially parallel to each other; 
an inlet opening in fluid contact with the conjugate pad; 
a force member, wherein the vertical axis of the force member is perpendicular to the test membrane; 
a slidable locking member contacting the force member; and 
an attachment member in contact with the locking member. 
2.	The device of claim 1, further comprising an absorbent member, wherein the absorbent member is in fluid contact with the test membrane. 
3.	The device of claim 1, wherein the force member is capable of applying pressure substantially perpendicular to the test membrane. 
4.	The device of claim 1, wherein the attachment member contacts the conjugate pad. 
5.	The device of claim 1, wherein the conjugate pad and test membrane are compressed by the force member. 
6.	The device of claim 1, wherein the housing further comprises a sliding button attached to the locking member. 
7.	The device of claim 1, wherein the attachment member is a flexible attachment member. 
8.	The device of claim 1, wherein the conjugate pad comprises a first capture reagent. 
9.	The device of claim 8, wherein the target molecule detected by the first capture reagent is a polynucleotide, a peptide, a protein, a saccharide, or a carbohydrate. 
10.	The device of claim 8, wherein the target molecule detected by the first capture reagent is a pathogen protein or a pathogen polynucleotide. 
11.	The device of claim 8, wherein the first capture reagent is an antibody. 
12.	The device of claim 8, wherein the first capture reagent further comprises colloidal gold, a fluorescent molecule, a radioactive tag, an infrared molecule, or a chemiluminescent substrate. 
13.	The device of claim 1, wherein the conjugate pad comprises a plurality of capture reagents. 
14.	The device of claim 13, wherein the plurality of capture reagents bind to different target molecules. 
15.	The device of claim 14, wherein the different target molecules are each independently chosen from an E. coli target molecule, a Campylobacter target molecule, a Listeria target molecule, and a Salmonella target molecule. 
16.	A system comprising a device of claim 1 and a buffer container or a sample collector. 
17	A kit comprising the device of claim 1 and one or more of a positive control, a negative control, an instruction booklet, a buffer container, or a sample collector. 
The device of patent ‘082 differs from the instant invention in reciting the attachment member is in contact with the locking member. However, the instant claims only require the attachment member be in contact with the force member. Since the locking member in the device of patent ‘082 is in contact with the force member, the attachment member is also in contact with the force member, albeit by indirect contact. The instant claims do not exclude indirect contact. The instant claims only require contact of the attachment member with the force member. 
The device of patent ‘082 also differs from the instant invention in reciting the sliding button being attached to the force member. The instant claims recite the sliding button contacting the attachment member. However, the force member in the patent ‘082 is in contact with the attachment via the locking member and thus is in contact with . 

14.	Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-15 of U.S. Patent No. 8,183,059. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘059 claims a device with essentially the same limitations as the instant invention. 
Patent ‘059 claims: 
1.	A device for detecting a target molecule comprising: 
a housing comprising: 
an inlet opening in fluid contact with a conjugate pad; 
a force member; 
a slidable locking member contacting the force member; 
an attachment member contacting the force member; 
a sliding button contacting the attachment member; and 
a detection membrane system comprising the conjugate pad, a test membrane, and an absorbent member, 
wherein at least a portion of the conjugate pad, test membrane, and absorbent member are substantially parallel to each other, 
wherein the force member contacts the detection membrane system and is capable of applying pressure substantially perpendicular to the detection membrane system, and 
wherein the sliding button moves the slidable locking member. 
11.	The device of claim 7, wherein the target molecule is a pathogen protein or a fragment thereof. 
12.	The device of claim 7, wherein the target molecule is a food-borne pathogen target molecule. 
13.	The device of claim 12, wherein the food-borne pathogen target molecule is a polynucleotide. 
14.	The device of claim 7, wherein the target molecule is a food-borne pathogen antigen. 
15.	The device of claim 14, wherein the food-borne pathogen antigen is an antigen from an E. coli species, a Campylobacter species, Listeria species or a Salmonella species. 

15.	Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 10, and 11 of U.S. Patent No. 8,012,770. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘770 claims a device with essentially the same limitations as the instant invention. 
Patent ‘770 claims: 
1.	A device for detecting an antigen comprising: 
a housing comprising a first housing member and a second housing member, wherein said housing comprises: 
an inlet opening in the second housing member; 
a force member attached to the first housing member; 
a slidable locking member contacting the first housing member and contacting the force member; 
an antigen detection membrane system comprising in the following order: 
a conjugate pad; 
a permeable membrane; 
a test membrane; and 
an absorbent member; and 
a flexible attachment member attached to the locking member and the conjugate pad; 
wherein at least a portion of each of the conjugate pad, permeable membrane, test membrane, and absorbent member are substantially parallel to each other; 
wherein the conjugate pad is capable of being compressed against the perimeter of the inlet opening in the second housing member; and 
wherein the force member contacts the absorbent member and is capable of applying pressure substantially perpendicular to the antigen detection membrane system. 
4.	The device of claim 1 wherein the first housing member further comprises a sliding button that protrudes from the outer surface of the first housing member, wherein the sliding button is attached to the locking member, wherein movement of the sliding button moves the locking member. 
6.	The device of claim 1 wherein the conjugate pad comprises a first antigen-specific antibody. 
10.	The device of claim 6 wherein the antigen recognized by the first antigen-specific antibody is a food-borne pathogen antigen. 
11.	The device of claim 10 wherein the food-borne pathogen antigen is an antigen from an E. coli, a Campylobacter species, or a Salmonella species. 
	The device of patent ‘770 differs from the instant invention in having the attachment member attached to the locking member instead of the force member. However, the instant device only requires the attachment member be in contact with the force member but not in direct contact. The device of patent ‘770 recites the attachment member being attached to the locking member which in turn is in contact with the force member so the attachment member is indirectly contacting the force member. 
	The device of patent ‘770 also differs from the instant invention in having the sliding button attached to the locking member instead of the attachment member. However, the instant device only require the sliding button be in contact with the attachment member but not in direct contact. The device of patent ‘770 recites the locking member being attached to the attachment member so the sliding button is indirectly contacting the attachment member. 
   
16.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 

17.	Claim 23 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 8,183,059. This is a statutory double patenting rejection.
1.	A device for detecting a target molecule comprising: 
a housing comprising: 
an inlet opening in fluid contact with a conjugate pad; 
a force member; 
a slidable locking member contacting the force member; 
an attachment member contacting the force member; 
a sliding button contacting the attachment member; and 
a detection membrane system comprising the conjugate pad, a test membrane, and an absorbent member, 
wherein at least a portion of the conjugate pad, test membrane, and absorbent member are substantially parallel to each other, 
wherein the force member contacts the detection membrane system and is capable of applying pressure substantially perpendicular to the detection membrane system, and 
wherein the sliding button moves the slidable locking member.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


3/13/2021